Name: Commission Regulation (EC) No 1412/2003 of 7 August 2003 suspending Regulation (EC) No 934/2003 opening an invitation to tender for the refund on common wheat exports to certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R1412Commission Regulation (EC) No 1412/2003 of 7 August 2003 suspending Regulation (EC) No 934/2003 opening an invitation to tender for the refund on common wheat exports to certain third countries Official Journal L 201 , 08/08/2003 P. 0014 - 0014Commission Regulation (EC) No 1412/2003of 7 August 2003suspending Regulation (EC) No 934/2003 opening an invitation to tender for the refund on common wheat exports to certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the markets in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 1501/95(3), as last amended by Regulation (EC) No 1324/2002(4), lays down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 covering the grant of export refunds on cereals and the measures to be taken in the event of disturbance in the sector.(2) Regulation (EC) No 934/2003(5) opens an invitation to tender for the refund on common wheat exports to certain third countries.(3) For economic reasons, that invitation to tender should be suspended.(4) The Management Committee for Cereals has not delivered an opinion within the period set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The tendering procedure provided for in Regulation (EC) No 934/2003 is hereby suspended.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 194, 23.7.2002, p. 26.(5) OJ L 133, 29.5.2003, p. 42.